PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of November 22, 2005, the Court has determined that the order on appeal is not a final appeal-able order. See Pagenet, Inc. v. Department of Revenue, 843 So.2d 1027 (Fla. 1st DCA 2003); Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA 1991). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, the *1277appellant’s request for a stay of the appeal is denied as moot.
BARFIELD, WEBSTER, and BENTON, JJ., concur.